Citation Nr: 0217789	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July to August 
1952, and from May 1955 to May 1957.  This appeal arises 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA), Seattle, Washington, regional 
office (RO).

In July 2002, the veteran provided testimony before the 
undersigned at a hearing in Seattle, Washington.


FINDINGS OF FACT

1.  In a final December 1983 decision, the Board denied 
service connection for a low back disorder.

2.  The evidence added to the record since December 1983 
containing a VA physician's statement to the effect that 
the veteran has current back pathology "more than likely 
secondary from injury in service and subsequent surgery on 
back" is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the Board's December 1983 denial 
of service connection for a low back disorder is new and 
material and the veteran's claim for service connection 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The new 
law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VAOPGCPREC 11-2000 (Nov. 
27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, rather than referring the claim to 
the RO for consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

A December 1983 Board decision denied service connection 
for a low back disorder.  The basis for the denial was 
that there was no medical evidence of a low back disorder 
related to service.  The December 1983 Board decision is 
final.  38 U.S.C. § 4004 (1982); 38 C.F.R. § 19.104 
(1983); currently 38 U.S.C.A. § 7104 (West 1991 and Supp. 
2002); 38 C.F.R. § 20.1100 (2002).

In order to reopen the claim, new and material evidence 
must be submitted.  The Board acknowledges that the 
regulation regarding new and material evidence was 
recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  This amendment 
to 38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 
2001.  The veteran's request to reopen his claim was filed 
prior to August 29, 2001.  Therefore, the amended 
regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is 
the specified bases for the final disallowance that must 
be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final 
disallowance of the claim.  Id.  

As noted above, the basis for the December 1983 Board 
decision was that there was no medical evidence linking 
any current back pathology to the veteran's period of 
service.  Based upon this evidence, the Board determined 
in its December 1983 decision that service connection for 
a low back disorder was not merited.  As noted above, that 
determination is final.  In order to reopen the claim, the 
veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of 
the claim as to each essential element that was a 
specified basis for the previous denial.  Evans, supra.  
Thus, in this case, to be new and material the evidence 
would need to be probative of the question of whether the 
veteran currently had low back pathology that was related 
to his period of service. 

The evidence received since December 1983 includes a 
December 1999 VA physician's statement to the effect that 
the veteran has current back pathology "more than likely 
secondary from injury in service and subsequent surgery on 
back." 

Since the December 1999 VA physician's statement indicates 
that the veteran has current back pathology that may be 
related to an inservice injury, it constitutes evidence 
that bears directly and substantially upon the specific 
matter under consideration, and that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2002).  
Accordingly, the veteran's claim for service connection 
for a low back disorder is reopened.

While the record contains sufficient evidence to reopen 
the veteran's claim, the Board has determined that 
additional development is required prior to adjudication 
of the merits of the reopened claim.  Accordingly, the 
Board is undertaking additional development pursuant 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is 
reopened.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

